UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-12031 UNIVERSAL DISPLAY CORPORATION (Exact name of registrant as specified in its charter) Pennsylvania 23-2372688 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 375 Phillips Boulevard, Ewing, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(609) 671-0980 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock, $0.01 par value The NASDAQ Stock Market LLC Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes X No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes No X Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. X Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer XAccelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant computed by reference to the closing sale price of the registrant’s common stock on the NASDAQ Global Market as of June 30, 2011, was $1,159,835,981.Solely for purposes of this calculation, all executive officers and directors of the registrant and all beneficial owners of more than 10% of the registrant’s common stock (and their affiliates) were considered affiliates. As of February 23, 2012, the registrant had outstanding 46,144,532 shares of common stock. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s Proxy Statement for the 2012 Annual Meeting of Shareholders, which is to be filed with the Securities and Exchange Commission no later than April29, 2012, are incorporated by reference into Part III of this report. EXPLANATORY NOTE The sole purpose of this amendment to our Annual Report on Form 10-K for the year ended December 31, 2011, originally filed with the Securities and Exchange Commission on February 28, 2012, is to furnish Exhibit 101 to the Form 10-K which contains the XBRL (eXtensible Business Reporting Language) Interactive Data File for the financial statements and notes included in Part IV, Item 15(a)(1) of the Form 10-K. As permitted by Rule 405 of Regulation S-T, Exhibit 101 was required to be furnished by amendment within 30 days of the original filing date of the Form 10-K. No changes have been made to the Form 10-K other than the furnishing of Exhibit 101 described above. This amendment does not reflect subsequent events occurring after the original filing date of the Form 10-K or modify or update in any way disclosures made in the Form 10-K. Pursuant to Rule 406T of Regulation S-T, the Interactive Data File on Exhibit 101 hereto are deemed not filed or part of a registration statement or prospectus for purposes of Section 11 or 12 of the Securities Act of 1933, as amended, are deemed not filed for purposes of Section 18 of the Securities Act of 1934, as amended, and otherwise are not subject to liability under those sections. PART IV ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES (a)The following documents are filed as part of this report: (1)Financial Statements: Management’s Report on Internal Control Over Financial Reporting F-2 Reports of Independent Registered Public Accounting Firm F-3 Consolidated Balance Sheets F-5 Consolidated Statements of Operations F-6 Consolidated Statements of Shareholders’ Equity and Comprehensive Income (Loss) F-7 Consolidated Statements of Cash Flows F-9 Notes to Consolidated Financial Statements F-10 (2)Financial Statement Schedules: None. (3)Exhibits: The following is a list of the exhibits filed as part of this report. Where so indicated by footnote, exhibits that were previously filed are incorporated by reference. For exhibits incorporated by reference, the location of the exhibit in the previous filing is indicated parenthetically, together with a reference to the filing indicated by footnote. Exhibit Number Description Amended and Restated Articles of Incorporation of the registrant (1) Bylaws of the registrant (2) 10.1# Amended and Restated Change in Control Agreement between the registrant and Sherwin I. Seligsohn, dated as of November 4, 2008 (3) 10.2# Amended and Restated Change in Control Agreement between the registrant and Steven V. Abramson, dated as of November 4, 2008 (3) 10.3# Amended and Restated Change in Control Agreement between the registrant and Sidney D. Rosenblatt, dated as of November 4, 2008 (3) 10.4# Amended and Restated Change in Control Agreement between the registrant and Julia J. Brown, dated as of November 4, 2008 (3) 10.5# Amended and Restated Change in Control Agreement between the registrant and Janice K. Mahon, dated as of November 4, 2008 (3) 10.6# Second Amended and Restated Change in Control Agreement between the registrant and Michael G. Hack, dated as of January 11, 2010 (4) 10.7# Non-Competition and Non-Solicitation Agreement between the registrant and Sherwin I. Seligsohn, dated as of February23, 2007 (5) 10.8# Non-Competition and Non-Solicitation Agreement between the registrant and Steven V. Abramson, dated as of January26, 2007 (5) 10.9# Non-Competition and Non-Solicitation Agreement between the registrant and Sidney D. Rosenblatt, dated as of February7, 2007 (5) 10.10# Non-Competition and Non-Solicitation Agreement between the registrant and Julia J. Brown, dated as of February5, 2007 (5) 10.11# Non-Competition and Non-Solicitation Agreement between the registrant and Janice K. Mahon, dated as of February23, 2007 (3) 10.12# Non-Competition and Non-Solicitation Agreement between the registrant and Michael G. Hack, dated as of February5, 2007 (4) 10.13# Equity Retention Agreement between the registrant and Steven V. Abramson, dated as of March 18, 2010 (6) 10.14# Equity Retention Agreement between the registrant and Sidney D. Rosenblatt, dated as of March 18, 2010 (6) 10.15# Equity Retention Agreement between the registrant and Julia J. Brown, dated as of January 6, 2011 (7) 10.16# Equity Retention Agreement between the registrant and Janice K. Mahon, dated as of January 6, 2011 (7) 10.17# Equity Retention Agreement between the registrant and Michael G. Hack, dated as of January 6, 2011 (7) 10.18# Supplemental Executive Retirement Plan, dated as of April 1, 2010 (6) Equity Compensation Plan, last amended effective as of June23, 2011 (8) Sponsored Research Agreement between the registrant and the University of Southern California, dated as of May1, 2006 (9) Amendment No. 1 to the Sponsored Research Agreement between the registrant and the University of Southern California, dated as of May1, 2006 (3) Amendment No. 2 to the Sponsored Research Agreement between the registrant and the University of Southern California, dated as of May7, 2009 (10) 1997 Amended License Agreement among the registrant, The Trustees of Princeton University and the University of Southern California, dated as of October9, 1997 (11) Amendment #1 to the Amended License Agreement among the registrant, the Trustees of Princeton University and the University of Southern California, dated as of August7, 2003 (12) Amendment #2 to the Amended License Agreement among the registrant, the Trustees of Princeton University, the University of Southern California and the Regents of the University of Michigan, dated as of January1, 2006 (12) Termination, Amendment and License Agreement by and among the registrant, PD-LD, Inc., Dr. Vladimir S. Ban, and The Trustees of Princeton University, dated as of July19, 2000 (13) Letter of Clarification of UDC/GPEC Research and License Arrangements between the registrant and Global Photonic Energy Corporation, dated as of June4, 2004 (5) 10.28+ Amended and Restated OLED Materials Supply and Service Agreement between the registrant and PPG Industries, Inc., dated as of October 1, 2011 (14) 10.29+ OLED Patent License Agreement between the registrant and Samsung Mobile Display Co., Ltd., dated as of August22, 2011 (15) 10.30+ Supplemental OLED Material Purchase Agreement between the registrant and Samsung Mobile Display Co., Ltd., dated as of August22, 2011 (15) 10.31+ Settlement and License Agreement between the registrant and Seiko Epson Corporation, dated as of July31, 2006 (16) 10.32+ Amendment No. 1 to the Settlement and License Agreement between the registrant and Seiko Epson Corporation, dated as of March 30, 2009 (17) 10.33+ Commercial Supply Agreement between the registrant and LG.Philips LCD Co., Ltd. (now known as LG Display Co., Ltd.), dated as of May 23, 2007 (18) Amendment No. 1 to the Commercial Supply Agreement between the registrant and LG Display Co., Ltd., dated as of November 21, 2008 (3) Amendment No. 2 to the Commercial Supply Agreement between the registrant and LG Display Co., Ltd., dated as of August 11, 2009 (19) Amendment No. 3 to the Commercial Supply Agreement between the registrant and LG Display Co., Ltd., dated as of March 10, 2010 (6) Amendment No. 4 to the Commercial Supply Agreement between the registrant and LG Display Co., Ltd., dated as of July 23, 2010 (20) Amendment No. 5 to the Commercial Supply Agreement between the registrant and LG Display Co., Ltd., dated as of January 6, 2011 (7) 10.39@ Amendment No. 6 to the Commercial Supply Agreement between the registrant and LG Display Co., Ltd., dated as of July 6, 2011 10.38+ OLED Technology License Agreement between the registrant and Konica Minolta Holdings, Inc., dated as of August 11, 2008 (21) 10.39+ OLED Technology License Agreement between the registrant and Showa Denko K.K., dated as of December 17, 2009 (22) 10.40+ Memorandum of Agreement between the registrant and Moser Baer Technologies Inc., dated as of February 4, 2011 (7) 10.41+ Limited-Term OLED Technology License Agreement between the registrant and Panasonic Idemitsu OLED Lighting Co., Ltd., dated as of August 23, 2011 (14) 10.42+ OLED Technology License Agreement between the registrant and Pioneer Corporation, dated as of September 27, 2011 (23) 21* Subsidiaries of the registrant 23.1* Consent of KPMG LLP 31.1* Certifications of Steven V. Abramson, Chief Executive Officer, as required by Rule 13a-14(a) or Rule 15d-14(a) 31.2* Certifications of Sidney D. Rosenblatt, Chief Financial Officer, as required by Rule 13a-14(a) or Rule 15d-14(a) 32.1** Certifications of Steven V. Abramson, Chief Executive Officer, as required by Rule 13a-14(b) or Rule 15d-14(b), and by 18 U.S.C. Section 1350.(This exhibit shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liability of that section.Further, this exhibit shall not be deemed to be incorporated by reference into any filing under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended.) 32.2** Certifications of Sidney D. Rosenblatt, Chief Financial Officer, as required by Rule 13a-14(b) or Rule 15d-14(b), and by 18 U.S.C. Section 1350.(This exhibit shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liability of that section.Further, this exhibit shall not be deemed to be incorporated by reference into any filing under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended.) 101.INS* XBRL Instance Document 101.SCH* XBRL Taxonomy Extension Schema Document 101.CAL* XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF* XBRL Taxonomy Extension Definition Linkbase Document 101.LAB* XBRL Taxonomy Extension Label Linkbase Document 101.PRE* XBRL Taxonomy Extension Presentation Linkbase Document Explanation of footnotes to listing of exhibits: * Filed herewith. ** Furnished herewith. @ Previously filed. # Management contract or compensatory plan or arrangement. + Confidential treatment has been accorded to certain portions of this exhibit pursuant to Rule 406 under the Securities Act of 1933, as amended, or Rule 24b-2 under the Securities Exchange Act of 1934, as amended. Filed as an Exhibit to the Quarterly Report on Form 10-Q for the quarter ended June 30, 2010, filed with the SEC on August 9, 2010. Filed as an Exhibit to the Annual Report on Form 10-K for the year ended December31, 2003, filed with the SEC on March1, 2004. Filed as an Exhibit to the Annual Report on Form 10-K for the year ended December31, 2008, filed with the SEC on March12, 2009. Filed as an Exhibit to the Annual Report on Form 10-K for the year ended December31, 2009, filed with the SEC on March15, 2010. Filed as an Exhibit to the Annual Report on Form 10-K for the year ended December31, 2006, filed with the SEC on March15, 2007. Filed as an Exhibit to the Quarterly Report on Form 10-Q for the quarter ended March 31, 2010, filed with the SEC on May10, 2010. Filed as an Exhibit to a Current Report on Form 8-K, filed with the SEC on March 21, 2011. Filed as an Exhibit to the Definitive Proxy Statement for the 2011 Annual Meeting of Shareholders, filed with the SEC on April29, 2011. Filed as an Exhibit to the Quarterly Report on Form 10-Q for the quarter ended June30, 2006, filed with the SEC on August9, 2006. Filed as an Exhibit to the Quarterly Report on Form 10-Q for the quarter ended June30, 2009, filed with the SEC on August10, 2009. Filed as an Exhibit to the Annual Report on Form 10K-SB for the year ended December31, 1997, filed with the SEC on March31, 1998. Filed as an Exhibit to the Quarterly Report on Form 10-Q for the quarter ended September30, 2003, filed with the SEC on November 10, 2003. Filed as an Exhibit to the amended Quarterly Report on Form 10-Q for the quarter ended September30, 2000, filed with the SEC on November20, 2001. Filed as an Exhibit to the Quarterly Report on Form 10-Q for the quarter ended September30, 2011, filed with the SEC on November8, 2011. Filed as an Exhibit to an Amended Current Report on Form 8-K, filed with the SEC on December 19, 2011. Filed as an Exhibit to the Quarterly Report on Form 10-Q for the quarter ended September30, 2006, filed with the SEC on November6, 2006. Filed as an Exhibit to the Quarterly Report on Form 10-Q for the quarter ended March31, 2009, filed with the SEC on May7, 2009. Filed as an Exhibit to the Quarterly Report on Form 10-Q for the quarter ended June30, 2007, filed with the SEC on August9, 2007. Filed as an Exhibit to the Quarterly Report on Form 10-Q for the quarter ended September30, 2009, filed with the SEC on November9, 2009. Filed as an Exhibit to the Quarterly Report on Form 10-Q for the quarter ended September 30, 2010, filed with the SEC on November 4, 2010. Filed as an Exhibit to the Quarterly Report on Form 10-Q for the quarter ended September30, 2008, filed with the SEC on November6, 2008. Filed as an Exhibit to the Annual Report on Form 10-K for the year ended December31, 2009, as amended, filed with the SEC on June 23, 2010. Filed as an Exhibit to Amendment No. 1 to the Quarterly Report on Form 10-Q for the quarter ended September30, 2011, filed with the SEC on January 27, 2012. Note: Any of the exhibits listed in the foregoing index not included with this report may be obtained, without charge, by writing to Mr. Sidney D. Rosenblatt, Corporate Secretary, Universal Display Corporation, 375 Phillips Boulevard, Ewing, New Jersey 08618. (b)The exhibits required to be filed by us with this report are listed above. (c)The consolidated financial statement schedules required to be filed by us with this report are listed above. SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this Amendment No. 1 to Form 10-K to be signed on its behalf by the undersigned, thereunto duly authorized: UNIVERSAL DISPLAY CORPORATION By: /s/ Sidney D. Rosenblatt Sidney D. Rosenblatt Executive Vice President, Chief Financial Officer, Treasurer and Secretary Date: March 21, 2012
